Name: Commission Regulation (EEC) No 1476/92 of 5 June 1992 amending Annex II to Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the combined nomenclature
 Type: Regulation
 Subject Matter: foodstuff;  Africa;  tariff policy;  animal product;  international trade
 Date Published: nan

 No L 155/28 Official Journal of the European Communities 6. 6. 92 COMMISSION REGULATION (EEC) No 1476/92 of 5 June 1992 amending Annex II to Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the combined nomenclature required for the issue of certificates of authenticity ; whereas that country should therefore be included in Annex II to the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 11 (5) thereof, Whereas Commission Regulation (EEC) No 139/81 (3), as last amended by Regulation (EEC) No 3988/87 (4), defines the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the combined nomenclature ; whereas the list of agencies empowered by the exporting third countries to issue certi ­ ficates of authenticity as provided for in Article 1 of that Regulation is given in Annex II thereto ; Whereas an examination of the conditions for export from Namibia has shown that it meets the obligations HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 139/81 is hereby supplemented as follows : Third country Issuing agency Name Address 'Namibia Ministry of Agriculture, Water and Rural Development, Directorate of Veterinary Services Private Bag 12022 Windhoek, 9000 Namibia' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 15, 17. 1 . 1981 , p. 4. (4) OJ No L 376, 31 . 12. 1987, p. 31 .